—Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about November 19, 2010, which denied respondent father’s objections to the Support Magistrate’s order directing him to pay $1,030 per month in child support, unanimously affirmed, without costs.
The Support Magistrate properly imputed income to respondent in calculating the support obligation and there exists no *562basis to disturb the Support Magistrate’s credibility determinations particularly in light of respondent’s undocumented account of his finances (see Matter of Sena v Sena, 65 AD3d 1244 [2009]; see also Matter of Childress v Samuel, 27 AD3d 295 [2006]). Moreover, the record shows that respondent, who was represented by counsel at the hearing, was not deprived of the opportunity to present evidence as to his alleged business expenses. Concur — Mazzarelli, J.P., Saxe, DeGrasse, Richter and Abdus-Salaam, JJ.